Defendant appeals from an order of the County Court, Westchester County, denying, after a hearing, his motion in the nature of a writ of error coram nobis to vacate and set aside a judgment of said court rendered on October 20, 1942, convicting him, on his plea of guilty, of the crime of attempted grand larceny in the second degree. Defendant also appealed from the denial of the motion. Order affirmed. In our opinion the proof, credited by the trial court, shows that appellant was advised of his right to counsel on arraignment and that there was no violation of his constitutional rights. . (Cf. People v. Crimi, 278 App. Div. 997, affd. 303 N. Y. 749; and People v. Martine, 278 App. Div. 966, affd. 303 N. Y. 789.) No separate appeal lies from the denial of the motion, which has been reviewed on the appeal from the order. Nolan, P. J., Adel, Wenzel, MacCrate and Murphy, JJ., concur.